DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 5 of “a second switchable locking element” renders the claim indefinite because it is unclear if there is a first switchable locking element.  It appears that claim 5 should depend from claim 4 and therefore has been examined as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serfling et al. (US2769351).
With respect to claim 1, Serfling et al. disclose a steering column assembly for a motor vehicle, having an outer tube (10) which is arranged in a rotationally fixed manner, a telescopic steering column which is received at least in part in the outer tube, and a rotary drive (28, 32) which is adapted to 
With respect to claim 2, wherein the second steering column portion has, at an opposite end to the first steering column portion, a steering wheel interface via which a steering wheel (18) can be attached (Fig 1).
With respect to claim 9, wherein the first steering column portion has on the outside an adjustment outside geometry (52) which corresponds to an adjustment inside geometry (58) on the inside of the second steering column portion (Fig 2).
With respect to claim 10, wherein the adjustment outside geometry and/or the adjustment inside geometry comprise or comprises a thread, a spiral serration and/or a ball screw nut (Fig 2).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (USPub 2008/0202276).
With respect to claim 13, Harrist et al. disclose a switchable locking unit for a steering column assembly, having a first switchable locking element (120 on the left side of Figs 3 and 4) and a second switchable locking element (120 on the right side of Figs 3 and 4) which cooperate with at least one drive (74), wherein a first transfer member (78) driven by the drive is associated with the first switchable locking element, wherein a second transfer member (80) driven by the drive is associated with the second switchable locking element, and wherein the first transfer member and the second transfer member each have a ramp-like contour (92, 94) via which the respective transfer member cooperates with the associated locking element.
With respect to claim 14, wherein the first transfer member and/or the second transfer member are/is configured to transfer a rotational movement into a lifting movement of the associated locking element (Figs 3-4).	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serfling et al. in view of Wilson (US 6,390,505).
With respect to claim 3, Serfling et al. disclose the claimed invention as discussed above but do not disclose wherein the rotary drive is in the form of a force feedback actuator.  Wilson, however, disclose a force feedback system that operates the telescoping function of a steering mechanism (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Serfling et al. in view of the teachings of Wilson to utilize a force feedback actuator as the rotary drive in order to give a feeling of fluid adjustment that can be done with two hands gripping the steering wheel (column 5, lines 58-65).

Allowable Subject Matter
Claims 4, 7, 8, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/25/2021